DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Huang reference (US Patent Publication No. 2015/0345327).
4.	Regarding claim 1, the Huang reference discloses:
a method of impeding icing on an airfoil surface of a component of an aircraft engine [Abstract], the method comprising:
receiving heated pressurized air inside the component (27) [Paragraph 0030];
ejecting the heated pressurized air adjacent to a leading edge thereof [Paragraph 0036]; and
The Huang reference discloses the invention as essentially claimed.  However, the Huang reference fails to disclose using a Coanda effect to flow the heated pressurized air over the airfoil surface towards a trailing edge of the component.
A Coanda effect would be produced to flow the heated pressurized air over the airfoil surface towards a trailing edge of the component if the side of the component (27) was shaped convex.  It would be obvious to try to form the surface with the bleed holes to be convex 
The modified Huang reference teaches the invention as essentially claimed.  However, the modified Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the method further includes using a Coanda effect to flow the heated pressurized air over the airfoil surface towards a trailing edge of the component, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029].  
5.	Regarding claim 2, the Huang reference further discloses:
wherein the heated pressurized air exiting the component is ejected tangentially to the airfoil surface (FIG. 3—bleed holes).
The modified Huang reference teaches the invention as essentially claimed.  However, the modified Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the 
method further includes a fan blade, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029].  
6.	Regarding claim 3, the Huang reference further discloses:
component (FIG. 3—at least some of it is).
The modified Huang reference teaches the invention as essentially claimed.  However, the modified Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the method further includes a fan blade, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029].  
7.	Regarding claim 4, the Huang reference further discloses:
wherein the heated pressurized air received inside the component includes air bled from a compressor the aircraft engine [Paragraph 0033].
The modified Huang reference teaches the invention as essentially claimed.  However, the modified Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the 
method further includes a fan blade, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029].  
8.	Regarding claim 5, the Huang reference fails to disclose:
wherein the airfoil surface includes a concave side surface of the component.

The modified Huang reference teaches the invention as essentially claimed.  However, the modified Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the method further includes a fan blade, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029].  
9.	Regarding claim 7, the Huang reference further discloses:
wherein the heated pressurized air is ejected in jets tangentially to incoming air flowing over the component, and wherein the jets are spaced- apart along a spanwise direction of the component (FIG. 3).
The Huang reference teaches the invention as essentially claimed.  However, the Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the 
method further includes a fan blade, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029].  
10.	Regarding claim 8, the Huang reference discloses:
component of an aircraft engine [Abstract], the method comprising:
receiving heated pressurized air inside the component (27) [Paragraph 0030];
ejecting the heated pressurized air within an upstream half of the airfoil and in a downstream direction predominantly tangential to the airfoil surface and parallel to incoming air that passes over the airfoil surface of the component during engine operation (FIG. 3); and
using the heated pressurized air ejected from the fan blade to create a film of heated air flowing in a downstream direction over the airfoil surface towards a trailing edge of the component (FIG. 3).
The Huang reference teaches the invention as essentially claimed.  However, the Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the 
method further includes a fan blade, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029]. 
11.	Regarding claim 9, the Huang reference further discloses:
wherein the heated pressurized air is ejected adjacent to a leading edge of the component (FIG. 3).
The Huang reference teaches the invention as essentially claimed.  However, the Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  

12.	Regarding claim 10, the Huang reference further discloses:
wherein the heated pressurized air is ejected in a radially inward area of the airfoil surface adjacent to a blade platform of the component (FIG. 3—at least some of it is).
The Huang reference teaches the invention as essentially claimed.  However, the Huang reference fails to disclose the component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the method further includes a fan blade, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029].  
13.	Regarding claim 11, the Huang reference fails to disclose:
using a Coanda effect to create the film of heated air over the airfoil surface.
A Coanda effect would be produced to flow the heated pressurized air over the airfoil surface if the surface was shaped convex.  It would be obvious to try to form the surface with 
the bleed holes to be convex shaped since there are only three choices: convex, concave or flat and it is reasonable that a convex shape would be successful in guiding air through the turbine.
14.	Regarding claim 12, the Huang reference further discloses:
wherein the heated pressurized air is ejected in jets tangentially to the incoming air flowing over the component, and wherein the jets are spaced-apart along a spanwise direction of the component (FIG. 3).
component is a fan blade.  
The Huang reference teaches it is conventional in the art of gas turbine engines to provide as taught in [Paragraph 0029] of fan blades (24).  Such configurations/structures would allow the creation of a fan [Paragraph 0029].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the method of the Huang reference, such that the method further includes a fan blade, as clearly suggested and taught by the Huang reference, in order to allow the creation of a fan [Paragraph 0029].  
Allowable Subject Matter
15.	Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747